Citation Nr: 1452560	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  12-01 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for asthma.

2.  Entitlement to an evaluation in excess of 20 percent prior to July 16, 2012, and in excess of 40 percent since July 16, 2014, for lumbosacral strain with sacroiliac tendonitis.

3.  Entitlement to an evaluation in excess of 10 percent for tinnitus.

4.  Entitlement to a compensable evaluation for hearing loss.

5.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Karl Truman, Attorney at Law

ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from October 1979 to May 1993.  The period October 1979 to January 1992 is considered honorable for VA purposes.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA" and Veterans Benefit Management System (VBMS)) file, as well as the evidence in his physical claims file.  

The issue of entitlement to an evaluation in excess of 30 percent for asthma is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On June 19, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his attorney, that a withdrawal of this appeal is requested with respect to the issues of entitlement to increased evaluations for lumbosacral strain with sacroiliac tendonitis, tinnitus, and hearing loss, and entitlement to a TDIU.



CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the appellant with respect to the issues of entitlement to increased evaluations for lumbosacral strain with sacroiliac tendonitis, tinnitus, and hearing loss, and entitlement to a TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his attorney, has withdrawn this appeal with respect to the issues of entitlement to increased evaluations for lumbosacral strain with sacroiliac tendonitis, tinnitus, and hearing loss, and entitlement to a TDIU; and, hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to the issues of entitlement to increased evaluations for lumbosacral strain with sacroiliac tendonitis, tinnitus, and hearing loss, and entitlement to a TDIU; and it is dismissed.


ORDER

The appeal with respect to the issues of entitlement to increased evaluations for lumbosacral strain with sacroiliac tendonitis, tinnitus, and hearing loss, and entitlement to a TDIU is dismissed.



REMAND

The Veteran seeks an evaluation in excess of 30 percent for his service-connected asthma.  Asthma is rated under 38 C.F.R. § 4.97, Diagnostic Code 6602.  Under those criteria, the next higher rating of 60 percent requires FEV-1 of 40 to 55-percent predicted; or, FEV-1/FVC of 40 to 55 percent; or, at least monthly visits to a physician for required care of exacerbations; or, intermittent (at least three per year) course of systemic (oral or parenteral) corticosteroids. 

In the June 2013 statement, the Veteran's attorney noted that the Veteran had periodic exacerbations that required intervention by a medical provider, that his worsening symptoms resulted in his primary care provider requested a new pulmonary function test in May 2013, that follow up care after the May 2013 pulmonary function test resulted in the Veteran being prescribed the systemic steroid Prednisone in June 2013.

As the Veteran's attorney contends that the Veteran's asthma symptoms are worse than when he was last examined by VA, the Veteran should be provided an opportunity to report for a current VA examination to ascertain the current severity of his service-connected asthma.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his asthma that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran should be afforded a VA respiratory examination.  The examiner is to be provided access to the claims folder, a copy of this remand, Virtual VA, and VBMS.  The examiner must specify in the report that the claims file and Virtual VA and VBMS records have been reviewed.  In accordance with the latest worksheets for rating asthma, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his asthma disability.  A complete rationale for any opinions expressed must be provided. 

The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  After the development requested has been completed, the examination reports should be reviewed to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the corrective procedures should be implemented at once.

4.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


